Citation Nr: 1824728	
Decision Date: 04/24/18    Archive Date: 05/03/18

DOCKET NO.  13-02 804	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina

THE ISSUES

1.  Entitlement to service connection for a bilateral hip disability. 

2.  Entitlement to service connection for a low back disability.

3.  Entitlement to an initial compensable disability rating for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel
INTRODUCTION

The Veteran served on active duty from June 1968 to June 1990. 

This case was previously before the Board of Veterans' Appeals (Board) on appeal from July and October 2010 rating decisions by the above Department of Veterans Affairs (VA) Regional Office (RO).  The case was remanded by the Board for additional development in August 2015. 

In May 2015, the Veteran was afforded a videoconference hearing pursuant to the provisions of 38 U.S.C. § 7107(e) (2012).  During this hearing, the undersigned Veterans Law Judge was located in Washington, D.C., and the Veteran was located at the RO.  A transcript of this hearing is of record. 
   
In his March 2018 brief to the Board, the Veteran's representative raised the issue of entitlement to service connection for tinnitus.  In this regard, the Veteran is advised that should he wish to pursue such a claim, it must be submitted on the application form prescribed by the Secretary.  38 C.F.R. §§ 3.1(p), 3.155, 3.160 (2017).  

The issues of entitlement to service connection for bilateral hip and low back disabilities addressed in the REMAND portion of the decision below require additional development and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

Hearing acuity is to Level I in each ear. 



CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing loss are not met.  38 U.S.C. §§ 1155, 5103(a), 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.85, 4.86, Diagnostic Code (DC) 6100 (2017).

REASONS AND BASES FOR FINDING AND CONCLUSION

I. Notice and Duty to Assist/Standard of Review

Neither the Veteran nor his representative has raised any issues with respect to the duty to notify or duty to assist concerning the issue adjudicated below.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the Veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  In this regard, the Board finds that there has been substantial compliance with the Board's remand directives with respect to the claim for a compensable initial rating or bilateral hearing loss.   

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C. § 5107(b); 
38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the U.S. Court of Appeals for Veterans Claims (Court) held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

II. Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

While the Veteran's entire history is reviewed when assigning a disability evaluation, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the Court has since held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  

Ratings of hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of speech discrimination tests combined with the average hearing threshold levels as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second.  To rate the degree of disability for service-connected hearing loss, the Rating Schedule has established eleven auditory acuity levels, designated from level I, for essentially normal acuity, through level XI, for profound deafness.  38 C.F.R. § 4.85 (h), Table VI. 

In order to establish entitlement to a compensable rating for hearing loss, it must be shown that certain minimum levels of the combination of the percentage of speech discrimination loss and average pure tone decibel loss are met.  The assignment of disability ratings for hearing impairment is derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann, 3 Vet. App. at 345, 349 (1992). 

The criteria for rating hearing impairment use controlled speech discrimination tests (Maryland CNC) together with the results of pure tone audiometry tests.  These results are then charted on Table VI, Table VIA, in exceptional cases as described in 38 C.F.R. § 4.86, and Table VII, as set out in the Rating Schedule.  38 C.F.R. § 4.85.  An exceptional pattern of hearing loss occurs when the pure tone threshold at 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, or when the pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz. 38 C.F.R. § 4.86.  In this case, at no time have audiometric testing shown an exceptional pattern of hearing loss.

Bilateral hearing loss was demonstrated during service, and service connection for such disability at a rating of 0 percent was granted by the July 2010 rating decision on appeal. 

Pertinent clinical evidence includes reports from a June 2010 VA audiology examination that showed an average puretone threshold deficit of 39 decibels in each ear and speech recognition ability of 100 percent in each ear.  These readings on Table VI of 38 C.F.R. § 4.85 result in Level I hearing in each ear, warranting a noncompensable rating with application of Table VII.  The examiner stated there were significant occupational effects due to the Veteran's difficulty hearing.  

Thereafter, a December 2015 VA audiology examination showed an average puretone threshold deficit of 49 decibels in each ear and speech recognition ability of 98 percent in the right ear and 92 percent in the left ear.  These readings on Table VI of 38 C.F.R. § 4.85 result in Level I hearing in each ear, warranting a noncompensable rating with application of Table VII.  The examiner indicated that the Veteran's hearing impacted the ordinary conditions of daily life, including the ability to work, noting in this regard that the Veteran had hearing difficulty in certain listening situations. 

A May 2016 VA audiology examination showed an average puretone threshold deficit of 51 decibels in the right ear and 48 decibels in the left ear.  Speech recognition ability was to 96 percent in the right ear and 94 percent in the left ear.  These readings on Table VI of 38 C.F.R. § 4.85 result in Level I hearing in each ear, warranting a noncompensable rating with application of Table VII.  The examiner indicated that the Veteran's hearing impacted the ordinary conditions of daily life, including the ability to work, due to hearing difficulty.  Hearing aids were said by the Veteran to have produced good results.    
 
In short, given the audiometric findings listed above and the manner in which ratings for hearing loss disability are determined, the assignment of a compensable rating for the Veteran's bilateral hearing loss is simply not warranted.  Lendenmann, supra (assignment of disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered).  In making its determination above, the Board observes that it has considered carefully the Veteran's contentions with respect to the nature of the service-connected bilateral hearing loss, to include asserted difficulty in being able to understand conversations, in particular female voices.  May 4, 2015, Hearing Transcript, Page 24.  However, after considering such contentions as to the functional effects of the Veteran's hearing loss disability on his daily life-with the VA audiology examinations specifically considering such effects, the most recent of such noting the positive results from hearing aids-the Board finds that the criteria for a compensable schedular rating for bilateral hearing loss are not met.  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007); Lendenmann, supra.

For the foregoing reasons, the Board finds that there is no basis for an increased rating for the Veteran's bilateral hearing loss.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the doubt doctrine; however, given the mechanical nature of deriving schedular ratings for hearing loss, that doctrine is not applicable.  See 38 U.S.C. § 5107 (b); 38 C.F.R. §§ 3.102, 4.3, 4.7; Gilbert, supra.

ORDER

A compensable rating for bilateral hearing loss is denied. 


REMAND

The Board is required to insure compliance with the instructions of it remands.   Stegall v. West, 11 Vet. App. 268 (1998).  Such compliance has not been accomplished with respect to the October 2015 VA opinions addressing the claims for service connection for bilateral hip and low back disabilities.  In this regard, the August 2015 remand requested medical opinions that included consideration of the Veteran and his brother's credible report of back and hip pain in and since service; the extreme physical stress of the Veteran's service-documented by official service department records-as a parachute master for 12 years with a Special Forces unit; and a favorable June 2015 opinion rendered by a private physician ("Dr. B.").  However, the rationale for the October 2015 medical opinions rendered pursuant to the August 2015 remand is based almost entirely on a determination of inadequate in-service medical or "objective" documentation of a back or hip disability, without any discussion of the reports of pain since service due to the documented parachute jumps therein which, significantly, was the rationale for the positive medical opinion rendered in June 2015.  The Court has found that such medical opinions that are limited to a finding of insufficient in-service medical evidence, without meaningful consideration of credible lay assertions of continuity of symptomatology, to be inadequate for adjudication purposes.  Dalton v. Nicholson, 21 Vet. App. 23 (2007);

Given the above and in short, addendum opinions must be obtained from the October 2015 VA clinician that document meaningful consideration of the competent and credible complaints of back and hip symptomatology from the time of in-service parachute jumps to the present time.  Barr v Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination, it must provide an adequate one); Stegall, Dalton, supra.

Accordingly, the case is REMANDED for the following action:

1.  Arrange for addendum opinions from the VA clinician, or a suitable substitute if any such clinician is not available, who rendered the October 2015 opinions addressing the claims for service connection bilateral hip and low back disabilities.  The electronic record, to include a copy of this remand, should be made available to and reviewed by the clinician, and opinions as follows are requested: 

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any current hip or back disability is related to his active military service.  In rendering this opinion, the examiner is to specifically document consideration of (i) the Veteran and his brother's credible report of back and hip pain in and since service; (ii) the extreme physical stress of serving as parachute master for 12 years with a Special Forces unit (i.e. more than 300 jumps with a 100 pound pack); and (iii) Dr. B's favorable June 2015 opinion.
 
The rationale for each opinion offered should be provided.  The rationale for any negative opinion-to include that addressing the positive opinion rendered by Dr. B. in June 2015-must not be based solely on insufficient in-service clinical evidence of disability and must reflect consideration of the competent lay assertions of continuity of symptoms from parachute jumps in service to the present time.   

2.  After completion of the above, the AOJ is to readjudicate the claims that have been remanded.  If either claim is denied, the AOJ should furnish the Veteran and his representative with an appropriate supplemental statement of the case that reflects consideration of all the evidence of record.  After they are afforded an opportunity to respond, the case should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The remanded claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


